     Case 5:19-mj-00170-LLK Document 1 Filed 07/25/19 Page 1 of 2 PageID #: 1


                                                                                        F E
                                                                                 VANESSA L. ARMSTRONG, CLERK
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY                               '-1!',. }!•~_,   ') ;'.~ 'O 1f n
                                                                                                        c'"t•   ..)   ~   ~


                                 AT FORT CAMPBELL
                                                                                w~lr•WiTsRTICT COURT
                                                                                           · KENTUCKY
UNITED STATES OF AMERICA

V.
                                                                  NOO·.\9rn3-J'lO-WC
                                                                  18 U.S.C. §13
AMBER N. BLANKENSHIP                                              (K.R.S. 530.060)


The United States Attorney charges:

                                           COUNT 1

       On or about the 5th day of February 2019, in the Western District of Kentucky at Fort

Campbell, Kentucky, within the special maritime and territorial jurisdiction of the United States,

AMBER N. BLANKENSHIP, defendant herein, being a person legally charged with the care of

two minor, four year old children, failed to exercise reasonable diligence in the control of the

children to prevent them from becoming neglected, dependent or delinquent children by leaving

them in a secured, unattended vehicle with the ignition running while she went into the Fort

Campbell Post Office.


       In violation of Title 18, United States Code, Section 13 (K.R.S. 530.060).




                                             RUSSELL M. COLEMAN
                                             United States Attorney



                                             ~f~~M
                                             Special Assistant U.S . Attorney
   Case 5:19-mj-00170-LLK Document 1 Filed 07/25/19 Page 2 of 2 PageID #: 2




AMBER N. BLANKENSHIP

                                  PENALTIES

COUNTl

18 U.S.C. § 13 (K.R.S. 530.060)

MINIMUM:

MAXIMUM: $500 and 12 months confinement

SPECIAL ASSESSMENT: $25
